EXHIBIT 11.1: OIL-DRI CORPORATION OF AMERICA Computation of Net Income Per Share (in thousands except for per share amounts) Year Ended July 31, Net income available to stockholders $ $ $ Less: Distributed and undistributed earnings allocated to nonvested stock ) ) ) Earnings available to common shareholders $ $ $ Shares Calculation Average shares outstanding – Basic Common Average shares outstanding – Basic Class B Common Potential Common Stock relating to stock options Average shares outstanding – Assuming dilution Net Income Per Share: Basic Common $ $ $ Net Income Per Share: Basic Class B Common $ $ $ Net Income Per Share: Diluted $ $ $ In fiscal year 2010, we adopted guidance under Accounting Standards Codification Topic (“ASC”) 260-10, Earnings Per Share, which required our unvested restricted stock awards to be considered participating securities and to be included in the computation of earnings per share pursuant to the two-class method. Upon adoption, we were required to retrospectively adjust earnings per share data to conform to this standard. Accordingly, we have restated diluted average shares outstanding and net income per share for all periods presented. 79
